Citation Nr: 0733187	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma.

2.  Entitlement to service connection for a back injury with 
sciatica.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 through 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for squamous 
cell carcinoma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing a 
nexus between the veteran's currently diagnosed sciatica and 
service.

2.  There is no competent medical evidence of a current PTSD 
diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back injury 
with sciatica are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a), 
3.304(f), 4.125(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for both a back 
injury with sciatica and PTSD.  Generally, for service 
connection the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  See also Pond v. West,  
12 Vet. App. 341, 346 (1999).  

Back
The veteran is claiming that his current back disability is a 
result of being run over by a truck during his active 
service.  Medical records from the Lee Memorial Hospital 
confirm a sciatica diagnosis.  See June 2001 emergency 
department record.  Thus, a current disability has been 
established.  There is also a documented in-service 
occurrence that the veteran's contends is the cause of his 
current disability.  According to the service medical 
records, in October 1967 the veteran was struck by a truck.  
The veteran has clarified that he was actually run over by a 
truck.  
See December 2004 VA Form 9.  The question becomes whether 
there is a nexus between the currently diagnosed sciatica and 
the in-service incident.  
38 C.F.R. § 3.303(a).  

The service medical records show that the veteran "was hit 
by a truck" in October 1967 and "was seen by M.O. but 
nothing was found."  This incident occurred just two months 
into the veteran's period of service.  There is no indication 
that the veteran was treated for any injuries associated with 
the October 1967 incident at any time during service.  The 
subsequent service medical records, which cover the bulk of 
the veteran's period of service, are devoid of evidence of 
any treatment for a back disability or possible symptoms of a 
back disability during service.

Following service, a June 2001 private emergency department 
record contains the initial sciatica diagnosis.  See Lee 
Memorial Hospital records.  The Board notes that this comes 
nearly thirty-two years following service.  There is no other 
evidence of treatment for a back disability either before or 
after June 2001.  In fact, the June 2001 record specifically 
states that the veteran presented "for evaluation of a one 
week history of sciatica."  Id.  According to the record, 
the veteran injured his back while golfing.  Id.  The veteran 
apparently reported a prior back injury to the emergency 
physician, but no specifics were reported.  Id.  The June 
2003 VA PTSD examination also includes a section on the 
veteran's reported medical history.  According to the 
veteran, "fifteen to twenty years ago, he had X-rays which 
showed a chip floating between the 4th and 5th lumbar."  The 
veteran was asked for information regarding all treatment for 
his claimed disabilities, but has provided no response 
leading VA to assist in obtaining X-ray records from 
approximately 1988.  See February 2003 letter to the veteran.

Aside from the evidence described above, which does not 
support the notion that there is a nexus between the 
veteran's sciatica and his being run over by a truck in 
service, the record is devoid of additional evidence in 
relation to the veteran's back disability.  The only 
additional evidence in support of a nexus is the veteran's 
claim.  The veteran's statements, however, are not competent 
evidence of a medical nexus.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Competent medical evidence of a connection 
between the veteran's currently diagnosed sciatica and his 
accident in service is required for service connection.  The 
absence of such evidence weights heavily against his claim.

Because the record is essentially devoid of competent medical 
evidence of a nexus between the veteran's current disability 
and the incident of service, the preponderance of the 
evidence is against the veteran's claim and service 
connection must be denied.  The Board notes that because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).



PTSD  
The veteran is also seeking service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the 
requirements of 
DSM-IV (American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., 1994); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In this case, the veteran contends that he suffers from PTSD 
as a result of his Vietnam service.  In particular, the 
veteran's claimed stressors include being shot at during 
"fly flare shifts" in Vietnam, as well as having his twin 
brother killed there and accompanying his body home.  The 
first fact that must be established, before any in depth 
discussion of the veteran's stressors, is that the veteran 
has a current PTSD diagnosis.  There is no private or VA 
outpatient mental treatment records in the claims folder and 
there has been no suggestion that any such records exist.  
The RO did afford the veteran a VA PTSD examination in June 
2003.  

The veteran reported no history of psychiatric 
hospitalizations, outpatient treatment, or psychotropic 
medication.  He also reported a happy life at home with daily 
handyman work or golf.  He denied a need for alcohol 
rehabilitation and sated that he has never been a user of 
illicit drugs.  There was also no reported history of arrest.  
At the time of the examination, he was well groomed, 
maintained good eye contact, was polite, cooperative and in 
no apparent distress.  There was no report of hallucinations, 
or suicidal or homicidal ideation.  There was no history of 
violent behavior.  The veteran did report that he is a light 
sleeper secondary to being a firefighter for 27 years and was 
frequently awoken during the night in that career.  He 
reported a normal appetite, stable weight, no problems with 
depression, anxiety, anger or interpersonal skills.  The 
veteran also reported that he recalls escorting his brother's 
body home from Vietnam, but otherwise does not think about 
his Vietnam experience on a day to day basis.  Based upon the 
information gleaned from this examination, the examiner 
opined that there are no "symptoms which would be consistent 
with any psychiatric diagnosis."  

The veteran feels that his VA examination was inadequate.  
See July 2004 notice of disagreement.  The Board finds the VA 
examination report adequate.  The veteran's current condition 
was sufficiently reported, his claimed stressors were 
discussed, and an opinion rendered based upon that 
information as to whether the veteran had any current 
diagnosis.  The June 2003 VA examination report is sufficient 
to allow the Board to make a determination in this appeal.  
The veteran has offered no competent medical evidence 
demonstrating that he has PTSD.

The only supporting evidence that there is a current 
diagnosis in this case is the veteran's claim.  Again, the 
veteran's statements are not competent evidence of a current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Because both 38 C.F.R. § 3.303(a) and 38 C.F.R. 
§ 3.304(f) require competent medical evidence of a current 
diagnosis of PTSD for service connection, and because there 
is no such diagnosis in this case, the claim must be denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran letters in February 2003, January2005, 
and June 2006 informing him of the evidence necessary to 
establish entitlement to service connection.  The veteran was 
notified of what was necessary to establish his claim 
(including verifiable in-service stressors for his PTSD 
claim), what evidence he was expected to provide, and what VA 
would obtain on his behalf.  The February 2003 letter asked 
the veteran to send VA any pertinent evidence he had 
regarding his claims.  The June 2006 letter informed him of 
the type of evidence necessary to establish an effective date 
and a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, these letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2007), 
and Dingess.

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded a VA examination with 
regard to his PTSD claim, and a copy of the report is of 
record.  The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's back claim.  As discussed in the decision above, 
the evidence reveals that the veteran did not have this 
disability during service and does not reflect competent 
evidence showing a nexus between service and the disorder at 
issue.  Thus, a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

The veteran has been afforded several opportunities, but has 
not notified VA of any additional available relevant records 
with regard to his claims.  VA has done everything reasonably 
possible to assist the veteran.  A remand for further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to notify and assist the veteran 
and further development is not warranted.  


ORDER

Entitlement to service connection for a back injury with 
sciatica is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran is seeking service connection for a skin 
disorder, which he claims is due to exposure to Agent Orange 
during Vietnam service.  Private medical evidence dating 
between 1999 and 2001 shows treatment for squamous cell 
carcinoma, for which service connection has been denied on 
both a direct and presumptive basis.  However, in July 2004, 
the veteran's private treating physician submitted a 
statement indicating that the veteran "has severe photo 
damaged skin. However some cutaneous tumors could be as 
likely as not due to/or a factor of exposure to Agent Orange 
while serving in Vietnam."  This statement is from the 
veteran's private physician, but is some three years past the 
date of the most recent evidence of record.  This implies 
that there may be private records of treatment regarding the 
veteran's skin disorder since the 2001 records in the claims 
folder.  
Under 38 C.F.R. § 3.159(c)(1) (2007), VA has a duty to assist 
the veteran in obtaining such relevant records.  While 
squamous cell carcinoma is not a presumptive disease under 
3.309(e), a more recent diagnosis may be.  The July 2004 
private physician's statement generally discusses 
"cultaneous tumors," without a particular diagnosis.  
Updated records must be obtained so that the current 
diagnosis may be clarified before a final decision is made.

Also, to date, VA has not afforded the veteran a VA 
examination with regard to this skin claim.  VA will provide 
a medical examination if it determines that such an 
examination is necessary to decide the claim. A medical 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but does contain evidence of a current disability or 
recurrent symptoms of a disability, evidence of an event, 
injury or disease in service, and indications that the 
current disability may be associated with the injury in 
service. 38 C.F.R. § 3.159(d) (2007).  The July 2004 
statement by Dr. Harris clearly establishes all elements of 
38 C.F.R. § 3.159(d), in that it provides evidence of a 
current disability, and a suggested relationship between this 
current disability and service.  However, there is not enough 
evidence to decide the claim, because a more specific 
diagnosis must be rendered, such that it can be determined 
whether the veteran has a disability subject to presumptive 
service connection.  As such, a remand for examination is in 
order.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) (2007).  This includes, but 
is not limited to, obtaining all updated, 
nonduplicative records from Harris 
Dermatology in relation to the veteran's 
skin disorder claim.  Associate all 
records obtained with the claims folder.

2. Afford the veteran a VA skin 
examination to determine the current 
nature of any skin disorder.  The 
physician is asked to fully examine the 
veteran, conduct any testing necessary, 
and render a complete current diagnosis of 
any present skin disorders, including an 
opinion as to whether the veteran has any 
of the skin diseases found under 38 C.F.R. 
§ 3.309(e) (2007).  

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


